internal_revenue_service number release date index number ------------------------------------- ------------------------- ------------------------------------------ ------------------------------------ department of the treasury washington dc person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 - plr-140859-03 date november legend distributing merged corp controlled_corporation controlled_corporation controlled_corporation controlled_corporation controlled_corporation controlled_corporation shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f -------------------------------- ----------------------------- --------------------------------------------------------------- -------------------------------------- ------------------------------------------------------------- --------------------------------------------------------------- ---------------- ------------------------------------------------------------- -------------------------------------------------------------- -------------------------- -------------------------- ---------------- ------------------- ----------------- ----------------- ---------- ---------- ----------- ---------------- ----------------- ---------------------- plr-140859-03 state a a business xyz date date xx dear -------------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondences dated date date date and date is summarized below distributing was incorporated as a state a subchapter_c_corporation in state a on date distributing directly conducts business xyz currently distributing has six shareholders shareholder a a_trust shareholder b shareholder c shareholder d shareholder e and shareholder f each own an equal number of shares of distributing a merged corp was incorporated as a state a subchapter_c_corporation in state a on date merged corp directly conducts business xyz currently merged corp has six shareholders shareholder a shareholder b shareholder c shareholder d shareholder e and shareholder f each own an equal number of shares of merged corp a with respect to distributing currently shareholders a b c d e and f actively participate in business xyz with respect to merged corp currently shareholders a b c d e and f actively participate in business xyz financial information has been received indicating that distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years the shareholders have significantly and continually disagreed over issues such as the management of corporate assets marketing strategies types of financing capital expenditures the future direction of the businesses and the long-term growth of the businesses these disagreements have lead to further disputes relating to the plr-140859-03 day-to-day operations of the corporate businesses to eliminate these disagreements the following series of transactions are proposed i merged corp will merge into distributing under the laws of state a taxpayer has represented that the statutory merger of corp into distributing will constitute a reorganization under sec_368 ii distributing will then form six subsidiaries controlled_corporation controlled_corporation controlled_corporation controlled_corporation controlled_corporation and controlled_corporation the controlled corporations iii immediately thereafter distributing will contribute assets to each controlled_corporation in exchange for all of the stock of each corporation the assets contributed to each of the controlled corporations less liabilities assumed will be of equal value as to each controlled_corporation iv distributing will then distribute all of the stock of controlled_corporation to shareholder a in exchange for its interest in distributing distributing will then distribute all of the stock of controlled_corporation to shareholder b in exchange for its interest in distributing distributing will then distribute all of the stock of controlled_corporation to shareholder c in exchange for its interest in distributing distributing will then distribute all of the stock of controlled_corporation to shareholder d in exchange for its interest in distributing distributing will then distribute all of the stock of controlled_corporation to shareholder e in exchange for its interest in distributing distributing will then distribute all of the stock of controlled_corporation to shareholder f in exchange for its interest in distributing v distributing will then be completely liquidated vi immediately after the proposed transaction controlled_corporation will be actively_engaged_in_business xyz immediately after the proposed transaction controlled_corporation will be actively_engaged_in_business xyz immediately after the proposed transaction controlled_corporation will be actively_engaged_in_business xyz immediately after the proposed transaction controlled_corporation will be actively_engaged_in_business xyz immediately after the proposed transaction controlled_corporation will be actively_engaged_in_business xyz immediately after the proposed transaction controlled_corporation will be actively_engaged_in_business xyz the taxpayers have made the following representations in connection with the proposed transaction plr-140859-03 a the fair_market_value of the controlled corporations stock and other consideration received by each shareholder of the distributing_corporation will be approximately equal to the fair_market_value of distributing stock surrendered by the shareholder in the exchange the indebtedness owed by the controlled corporations to the distributing_corporation after the distribution of the controlled corporations stock will not constitute stock_or_securities no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction each controlled_corporation will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by the distributing_corporation prior to the consummation of the transaction the distribution of the stock of the controlled corporations is carried out for the following corporate business purposes to end director disputes and deadlock including costly corporate litigation arising from such disputes and to permit the shareholders to go their separate ways the distributing_corporation is not an s_corporation within the meaning of sec_1361 but immediately before the distribution the distributing_corporation will be eligible to make an s corp election pursuant to sec_1362 the controlled corporations will elect to be s_corporations pursuant to sec_1362 on the first available day after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of the controlled corporations for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing_corporation stock entitled to vote or percent or more of the total value of shares of all classes of distributing_corporation stock that was acquired by b c d e f g h plr-140859-03 purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date i j k l m for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of any controlled_corporation stock entitled to vote or percent or more of the total value of shares of all classes of any controlled_corporation stock that was either i acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing_corporation stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the distributions are not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote of either distributing controlled_corporation controlled_corporation controlled_corporation controlled_corporation controlled_corporation or controlled_corporation or stock possessing percent or more of the total value of all classes of stock of either distributing controlled_corporation controlled_corporation controlled_corporation controlled_corporation controlled_corporation or controlled_corporation the gross assets of the trade_or_business that will be relied upon by each controlled_corporation to satisfy the active_trade_or_business_requirement of sec_355 will in the aggregate have a fair_market_value that is not less than five percent of the total fair_market_value of the gross assets of the company directly operating such trade_or_business no income items including accounts_receivable or any item resulting from a sale exchange or disposition of property that would have resulted in income to the distributing_corporation and no items of expense will be transferred to the controlled corporations if the distributing_corporation has earned the right to receive the income or could claim a deduction for the expense under the accrual or similar method_of_accounting the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction plr-140859-03 n no intercorporate debt will exist between the distributing_corporation and the controlled corporations at the time of or subsequent to the distribution of the controlled corporations’ stock payments made in connection with all continuing transactions if any between the controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of their stock in or securities of a controlled_corporation subsequent to the transaction distributing will liquidate upon the receipt of its capital stock from its shareholders there is no plan or intention to liquidate any of the controlled corporations to merge any of the controlled corporations with any other corporation or to sell or otherwise dispose_of the assets of any of the controlled corporations subsequent to the transaction except in the ordinary course of business there is no plan or intention by either the distributing_corporation or the controlled corporations directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 the total adjusted_basis and the fair_market_value of the assets transferred to each of the controlled corporations by the distributing_corporation will in each instance equal or exceed the sum of the liabilities assumed as determined under sec_357 by each of the controlled corporations the liabilities assumed as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred subsequent to the transaction the trustee of shareholder a will be eligible to make the election under sec_1361 as a qualified_subchapter_s_trust or under sec_1361 as an electing_small_business_trust for controlled_corporation and the trust terms and operations meet the requirements of sec_1361 and sec_1361 respectively o p q r s t u plr-140859-03 v the merger of merged corp into distributing will be accomplished as required pursuant to and within the meaning of chapter xx of the revised code of state a and is a statutory merger which meets the requirements of sec_368 based solely on the information submitted and on the representations set forth above we rule as follows the transfer by distributing of all of its assets to each of the six controlled corporations in exchange for all of their stock followed by the distribution by distributing of all of the stock of controlled_corporation controlled_corporation controlled_corporation controlled_corporation controlled_corporation and controlled_corporation to shareholder a shareholder b shareholder c shareholder d shareholder e and shareholder f respectively in exchange for their respective shares of distributing stock constitutes a reorganization within the meaning of sec_368 distributing and each of the controlled corporations will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its transfer of assets subject_to liabilities to the controlled corporations in exchange for the stock of the controlled corporations sec_361 and sec_357 no gain_or_loss will be recognized by controlled_corporation controlled_corporation controlled_corporation controlled_corporation controlled_corporation and controlled_corporation on their respective receipt of assets of distributing in exchange for the stock of controlled_corporation controlled_corporation controlled_corporation controlled_corporation controlled_corporation and controlled_corporation respectively sec_1032 the basis of each asset received by the controlled corporations will be in each instance the same as the basis of such assets in the hands of distributing sec_362 the holding_period of the distributing assets received by the controlled corporations will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of its stock in the controlled corporations to each of its shareholders in exchange for all of the distributing stock currently held by those shareholders sec_361 plr-140859-03 no gain_or_loss will be recognized by and no amount will be includible in the income of any of the shareholders upon their receipt of stock in a controlled_corporation in exchange for the distributing stock they currently hold sec_355 the basis of the stock of each of the controlled corporations in the hands shareholders will be the same as the basis of each shareholder’s distributing stock surrendered in the exchange therefor sec_358 the holding_period of the stock in each of the controlled corporations received by its shareholders will include the holding_period of the distributing stock surrendered in the exchange provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits among each of the six controlled corporations will be made under sec_1_312-10 distributing’s momentary ownership of stock of the controlled corporations as part of the proposed transactions will not cause the controlled corporations to be ineligible corporations under sec_1361 therefore assuming the controlled corporations will otherwise meet the requirements of a small_business_corporation under sec_1361 the controlled corporations will each be eligible to make an s_corporation_election under sec_1362 for their first taxable_year the controlled corporations will be subject_to sec_1374 with respect to any asset transferred to the controlled corporations to the same extent distributing would have been subject_to sec_1374 with respect to such asset had distributing made an election to be treated as an s_corporation we express no opinion about the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings in particular no opinion is expressed concerning whether or not the statutory merger of merged corp into distributing under the laws of state a will qualify as a tax free reorganization under sec_368 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-140859-03 this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction is consummated steven j hankin office of associate chief_counsel corporate sincerely yours senior technician reviewer branch
